Citation Nr: 1637955	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-19 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for gout of the right foot.

2.  Entitlement to service connection for gout of the right foot.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970 and March 1971 to August 1988.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, in which the RO, inter alia, denied reopening of a claim for service connection for gout.  Jurisdiction over this case was subsequently transferred to the RO in Baltimore, Maryland, and that office forwarded the appeal to the Board.

In June 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a September 1991 rating decision, the RO denied the Veteran's claim for entitlement to service connection for gout of the feet.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the September 1991 decision related to an unestablished fact necessary to substantiate the claim for entitlement to service connection for gout of the right foot and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least evenly balanced as to whether the Veteran's gout of the right foot had its onset in service.
CONCLUSIONS OF LAW

1.  The September 1991 decision that denied the claim for entitlement to service connection for gout of the feet is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the September 1991 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for gout of the right foot have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  With reasonable doubt resolved in favor of the Veteran, gout of the right foot was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In September 1991, the RO denied the Veteran's claim for entitlement to service connection for gout of the feet.  The Veteran was notified of this denial in a September 1991 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  In its September 1991 denial, the RO indicated that despite complaints of toe pain thought to be gout in service, there were no objective findings of gout and no reports of feet problems by the Veteran at the time of discharge.  Thus, the basis for the prior denial was, in part, that there was no evidence of continued gout symptomatology.  The evidence received since the September 1991 denial includes the Veteran's Board hearing testimony, in which he elaborated that the gout problems he experienced in service continued from service until the present.  The testimony is competent and presumed credible for purposes of reopening.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  As this testimony relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for gout of the right foot is warranted.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is one of the listed chronic diseases.  In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).

In March 1975, the Veteran complained of pain in his right large toe.  In April 1975, the Veteran was diagnosed with gouty arthritis of the right large toe and prescribed allopurinol for such condition.  In April 1975, the Veteran received a physical profile for gouty arthritis of the right large toe.  In September 2008, the Veteran underwent VA examination, and the VA examiner diagnosed the Veteran with gouty arthritis of the right foot.

As the Veteran was diagnosed with a chronic disease in service and the same chronic disease after service with regard to the right foot, entitlement to service connection for gouty arthritis of the right foot could be warranted under 38 C.F.R. § 3.303(b) even in the absence of a nexus opinion.  See Groves v. Peake, 524 F.3d 1306, 1309-10 (2008) (medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence shows that a veteran had a chronic disease in service and that he still has the same chronic disease).  Moreover, while a May 1987 report of medical history only noted a history of right foot gout in the past, and the July 1988 separation examination noted that there were no recent objective findings of gout despite complaints of pain (although specifically identifying only the left great toe), the Veteran has consistently testified about right foot pain since service.  See June 2016 Board Hearing Transcript; June 2008 Statement in Support of Claim (VA Form 21-4138).  The Veteran is competent to report continuous symptoms since service, see Washington v. Nicholson, 21 Vet. App. 191, 195 (2007), and the Board has no reason to question his credibility.  Therefore, given the diagnosis of gouty arthritis of the right large toe in service and the competent and credible lay testimony of symptoms associated with gouty arthritis of the right foot during and since service, the evidence is at least evenly balanced as to whether the Veteran's current gouty arthritis of the right foot had its onset in service.  As the benefit of the doubt doctrine requires that the reasonable doubt created by this relative equipoise in the evidence be resolved in favor of the Veteran, entitlement to service connection for gouty arthritis of the right foot would nonetheless be warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen a claim for entitlement to service connection for gout of the right foot is granted.

Entitlement to service connection for gout of the right foot is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


